                          UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


ENRIQUE HURTADO
                                                   JUDGMENT
                        Petitioner,
       v.                                          Case Number: 2:08-cr-00102-KJD
UNITED STATES OF AMERICA                              (Related case: 2:17-cv-0761-KJD    )


                        Respondent.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Respondent against Petitioner. Petitioner is GRANTED a
Certificate of Appealability on whether Hobbs Act Robbery is a qualifying crime of violence;
IT IS FURTHER ORDERED that Petitioner is DENIED a Certificate of Appealability on
whether Armed Bank Robbery is a qualifying crime of violence.




       March 31, 2020
       ____________________                                 DEBRA K. KEMPI
       Date                                                Clerk



                                                            /s/ J. Matott
                                                           Deputy Clerk
